Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  134801                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  In re ERIC SCOTT ENGLE, ANNA 	                                                                         Maura D. Corrigan
  MORIAH ENGLE, JOY CHRISTINA                                                                          Robert P. Young, Jr.
  ENGLE, EMILY MARIE ENGLE,                                                                            Stephen J. Markman,
                                                                                                                      Justices
  CHRISTOPHER CHARLES ENGLE,

  and TABITHA JOSIAH ENGLE, Minors. 

  ______________________________________/ 

  DEPARTMENT OF HUMAN SERVICES,

          Petitioner-Appellant, 

  v        	                                                        SC: 134801        

                                                                    COA: 275064         

                                                                    Oakland CC

  IRENE LENORA ENGLE,                                               Family Division: 05-713431-NA
             Respondent-Appellee.
  ______________________________________/

          On order of the Court, the application for leave to appeal the August 9, 2007
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, and
  we REINSTATE the November 21, 2006 opinion, and November 27, 2006 order of the
  Oakland Circuit Court, Family Division, terminating respondent-mother’s parental rights
  to the minor children. The Court of Appeals misapplied the clear error standard by
  substituting its judgment for that of the trial court, MCR 2.613(C); In re Miller, 433 Mich
  331 (1989), failed to acknowledge that the applicable statutes and court rules do not
  require efforts for reunification or provision of services under the circumstances of this
  case, see, e.g., MCL 722.638(1)(a)(ii) and (2); MCL 712A.19a(2)(b); MCR 3.965(D)(2),
  and rendered a decision that was contrary to the clear and convincing evidence
  supporting the statutory grounds for termination and the best interests of the minor
  children, MCR 3.977(J); In re Trejo Minors, 462 Mich 341 (2000). We REMAND this
  case to the Oakland Circuit Court, Family Division, for further proceedings not
  inconsistent with this order.

         We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2007                    _________________________________________
           d1030                                                               Clerk